HALLEY, Justice.
Mary M. Grattan, plaintiff, and Thomas E. Grattan, defendant, were divorced on the 14th day of May, 1954, in the District Court of Oklahoma County. Parties will be referred to as they appeared in that court. Under the terms of the decree of divorce the plaintiff was awarded, among other items, alimony in the sum of two thousand dollars. The defendant failed to pay this cash award of alimony. The defendant was properly cited for contempt and the matter was heard without a jury on February 6, 1956. Evidence was offered by both plaintiff and defendant, after which the defendant was found guilty of indirect contempt and sentenced to one hundred and eighty days in the County Jail of Oklahoma County unless he purged himself of contempt by paying the two thousand dollars alimony award and court costs. The defendant has appealed.
In the original divorce action no appeal was taken from the judgment of the trial court. Defendant claimed he had paid the alimony award but he failed to prove this either to the satisfaction of the trial court or to this Court after we have weighed the evidence. Under the evidence the defendant has made no effort to comply with the court’s judgment. We do not think that the defendant has proven that he was unable to pay the alimony judgment. It has long been settled in this State that one may receive a jail sentence for indirect contempt for failure to pay an alimony award. Wells v. Wells, 46 Okl. 88, 148 P. 723; Ex parte Bighorse, 178 Okl. 218, 62 P.2d 487.
Judgment will be affirmed.
WELCH, C. J., and DAVISON, JOHNSON, WILLIAMS, BLACKBIRD, JACKSON and CARLILE, JJ., concur.